      Case 2:19-cv-12655-JCZ-MBN Document 66 Filed 08/02/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

   PETER HANSCHE                                                        CIVIL ACTION


   VERSUS                                                               NO: 19-12655


   CITY OF NEW ORLEANS, ET AL.                                          SECTION: "A" (5)



                               MINUTE ENTRY (JS-10: 25)

       On August 2, 2021, the Court held a status conference with the following counsel

in attendance: Jessica Vasquez for Plaintiff Peter Hansche; Dan Macnamara for

Defendant the City of New Orleans; Willard Brown for Defendant Lt. Jimmie Turner.

       Counsel apprised the Court as to the status of the case. Parties are given until

August 16, 2021 to amend the pretrial order to include uncontested issues of fact that

would render Plaintiff’s motion in limine moot. Counsel shall separately advise the Court

whether the amended pretrial order renders Plaintiff’s motion in limine moot in its entirety.

The Court also ordered the following:

       Accordingly;

       IT IS ORDERED that the parties must contact Magistrate Judge North’s Chambers

to schedule a settlement conference which must take place within 10 days of this

telephone conference. All parties must participate in the settlement conference.

Defendant Lt. Jimmie Turner shall participate in the settlement conference, and all parties

must make a good faith effort to settle this case.

                                      * * * * * * * *




                                             1
